DETAILED ACTION
Pending Claims
Claims 1-17 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections (Warning)
Applicant is advised that should claim 12 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claims 6-8 are objected to because of the following informalities: 
Regarding claims 6 and 7, the language “any of claims 1 to 5” should be removed from claim 6.  Claim 7 is objected to because it is dependent from claim 6.  Appropriate correction is required.
Regarding claim 8, a period should be added at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Regarding claims 14 and 16, the omitted elements are: a (reactive) curing agent and/or a curing catalyst.  The method of claim 14 involves a curing step, and the article of claim 16 features a cured coating.  However, there is no curing mechanism/component present in coating composition of these claims.  It is unclear how curing can take place without some type of curing mechanism/component present.
Regarding claim 15, the omitted elements are: a (reactive) curing agent and/or a curing catalyst.  The method of claim 15 involves a curing step involving both the primer and the top coat.  However, there is no curing mechanism/component present in the primer layer and top coat compositions of this claim.  It is unclear how curing can take place without some type of curing mechanism/component present.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, and 12-17 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Larimer et al. (US 2017/0174906 A1).
Regarding claim 1-5, 8, 9, and 12-17, Larimer et al. disclose: (1) a coating composition (Abstract; paragraphs 0006-0008) suitable for application to a metallic substrate (paragraphs 0050-0051 & 0063) comprising:
a)    at least one epoxy resin (paragraphs 0019-0023; Examples 6 & 7 in paragraph 0061 and Table 1); and
b)    8 to 40 wt% relative to the total weight of the coating composition of particles of recycled vehicle tyres (paragraphs 0033-0040; Examples 6 & 7 in paragraph 0061 and Table 1);
(2) which is a powder coating composition (Abstract; Examples 6 & 7 in paragraph 0061 and Table 1);
(3) wherein the at least one epoxy resin is present in an amount of 20 to 80 wt%, relative to the total weight of the coating composition as a whole (paragraph 0032; Examples 6 & 7 in paragraph 0061 and Table 1);
(4) wherein the particles of recycled vehicle tyres are present in an amount of 10 to 30 wt%, relative to the total weight of the coating composition as a whole (paragraph 0040; Examples 6 & 7 in paragraph 0061 and Table 1);
(8) wherein the at least one epoxy resin is a solid epoxy resin (paragraphs 0019-0023; Examples 6 & 7 in paragraph 0061 and Table 1);
(17) a method for protecting a metal substrate from corrosion comprising applying to the substrate the coating composition (paragraphs 0051-0059 & 0063);
(14) a process for coating a metal substrate, comprising applying to said substrate the coating composition (paragraphs 0051-0059 & 0063) and allowing said composition to cure (paragraph 0063); (16) a coated metal substrate obtained by the process (paragraphs 0051-0059 & 0063);
(9) a coating system (Abstract; paragraphs 0006-0008) suitable for application to a metallic substrate (paragraphs 0050-0051 & 0063) comprising:
A) a primer layer composition (paragraphs 0056-0057 & 0063) comprising:
(a) at least one epoxy resin (paragraphs 0056-0057 & 0063); and
(b)    zinc particles (paragraphs 0055-0057 & 0063); and
B) a top coat composition which is the coating composition (paragraphs 0056-0057 & 0063);
(12 & 13) a metal substrate having coated thereon the coating system (paragraphs 0051, 0056-0057 & 0063); and
(15) a process for coating a metal substrate, comprising applying to said substrate the primer layer composition (paragraphs 0056-0057 & 0063), applying to said primer layer composition the top coat composition (paragraphs 0056-0057 & 0063), and allowing said compositions to cure (paragraph 0063).
Larimer et al. fail to explicitly disclose: (1, 14 & 15) wherein the average particle size diameter (D50) of the recycled vehicle tyre particles is in the range of 10 to 70 m; and (5) 15 to 70 m.  Rather the experimental embodiments feature “an average particle size range of 10 microns to 85 microns” (Table 1 in paragraph 0061: see micronized/vulcanized rubber particles9; see also paragraphs 0034-0035).  This appears to be sufficiently specific to anticipate the claimed range.  At the very least, this is sufficiently specific to obviously satisfy the claimed range because it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore if not anticipated by Larimer et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the coating composition of Larimer et al. with the instantly claimed recycled vehicle tyre particles (D50 of 10 to 70 m or 15 to 70 m) because: (a) the experimental embodiments of Larimer et al. feature “an average particle size range of 10 microns to 85 microns”; and (b) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.

Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Larimer et al. (US 2017/0174906 A1).
Regarding claim 10, the teachings of Larimer et al. are as set forth above and incorporated herein.  Larimer et al. fail to explicitly disclose: (10) wherein the zinc particles have a mean particles size (D50) of less than 50 m.  Rather, they disclose primer thicknesses as low as 25 microns (see paragraph 0063).  In light of this, the skilled artisan would have obviously envisaged a zinc particle size not exceeding the primer thickness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the primer of Larimer et al. with zinc particles having a mean particles size (D50) of less than 50 m because: (a) Larimer et al. disclose primer thicknesses as low as 25 microns; and (b) the skilled artisan would have obviously envisaged a zinc particle size not exceeding the primer thickness.

Claims 1, 3-8, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US Pat. No. 6,521,706).
Regarding claims 1, 3-8, 14, 16, and 17, Desai et al. disclose: (1) a coating composition (Abstract; column 2, lines 22-67) suitable for application to a metallic substrate (column 8, line 66 through column 9, line 5) comprising:
a)    at least one epoxy resin (column 3, line 42 through column 4, line 45; Examples A & B in Table 1); and
b)    8 to 40 wt% relative to the total weight of the coating composition of particles of recycled vehicle tyres (column 6, line 9 through column 7, line 15; Examples A & B in Table 1);
(3) wherein the at least one epoxy resin is present in an amount of 20 to 80 wt%, relative to the total weight of the coating composition as a whole (column 4, lines 20-39; Examples A & B in Table 1);
(4) wherein the particles of recycled vehicle tyres are present in an amount of 10 to 30 wt%, relative to the total weight of the coating composition as a whole (column 6, line 62 through column 7, line 15; Example B in Table 1);
(6) wherein the particles of recycled vehicle tyres comprise 30 to 90 wt% rubber, relative to the total weight of the particles as a whole (column 6, lines 49-61); (7) wherein said rubber comprises vulcanized rubber (column 6, lines 49-61);
(8) wherein the at least one epoxy resin is a solid epoxy resin (column 4, lines 40-45);
(17) a method for protecting a metal substrate from corrosion comprising applying to the substrate the coating composition (column 8, line 59 through column 9, line 5; see also “corrosion inhibitors” in column 7, line 62 through column 8, line 12);
(14) a process for coating a metal substrate, comprising applying to said substrate the coating composition (column 8, line 66 through column 9, line 5) and allowing said composition to cure (column 9, lines 6-16); and (16) a coated metal substrate obtained by the process (column 8, line 66 through column 9, line 16).
The experimental embodiments of Desai et al. fail to disclose: (1 & 14) wherein the average particle size diameter (D50) of the recycled vehicle tyre particles is in the range of 10 to 70 m; and (5) 15 to 70 m.  However, the general teachings of Desai et al. contemplate particle sizes ranging from about 5 microns to about 300 microns (see column 6, lines 33-48).  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
(D50 of 10 to 70 m or 15 to 70 m) because: (a) the general teachings of Desai et al. contemplate particle sizes ranging from about 5 microns to about 300 microns; and (b) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.

Claims 9, 10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US Pat. No. 6,521,706) in view of Larimer et al. (US 2017/0174906 A1).
Regarding claims 9, 10, 12, 13, and 15, the teachings of Desai et al. are as set forth above and incorporated herein.  Desai et al. contemplate applying their composition to a pre-treated or pre-painted metal substrate (see column 8, line 66 through column 9, line 5).  However, they fail to explicitly disclose: (9, 10, 12, 13 & 15) a primer layer composition A) comprising (a) at least one epoxy resin, and (b) zinc particles.
The teachings of Larimer et al. are also as set forth above and incorporated herein.  Larimer et al. demonstrate that the instantly claimed epoxy-based zinc primer is recognized in the art as a suitable pre-treatment for metal substrates coated with this type of epoxy-based composition (see paragraph 0063).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the instantly claimed primer layer in the prima facie obviousness determination.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Larimer et al. (US 2017/0174906 A1) in view of Desai et al. (US Pat. No. 6,521,706).
Regarding claims 6 and 7, the teachings of Larimer et al. and Desai et al. are as set forth above and incorporated herein.  Larimer et al. disclose: (7) wherein said rubber comprises vulcanized rubber (paragraphs 0033-0040; Examples 6 & 7 in paragraph 0061 and Table 1).  They fail to explicitly disclose: (6 & 7) wherein the particles of recycled vehicle tyres comprise 30 to 90 wt% rubber, relative to the total weight of the particles as a whole.  However, the teachings of Desai et al. establish that the instantly claimed rubber content is recognized in the art as a suitable rubber content for this type of recycled rubber particle used in epoxy-based coatings (see column 6, lines 49-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Larimer et al. with the instantly claimed vulcanized rubber particles (containing 30 to 90 wt% rubber) because: (a) Larimer et al. disclose vulcanized rubber particles; and (b) the teachings of Desai et al. establish that the instantly claimed rubber content is recognized in the art as a suitable rubber content for this type of recycled rubber particle used in epoxy-based coatings.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Larimer et al. (US 2017/0174906 A1) in view of Savin (WO 99/58274 A).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Larimer et al. (US 2017/0174906 A1) in view of Van Wessel et al. (US 2009/0068473 A1).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US Pat. No. 6,521,706) in view of Larimer et al. (US 2017/0174906 A1) and Savin (WO 99/58274 A).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US Pat. No. 6,521,706) in view of Larimer et al. (US 2017/0174906 A1) and Van Wessel et al. (US 2009/0068473 A1).
Regarding claim 11, the teachings of Larimer et al. and the combined teachings of {Desai et al. and Larimer et al.} are as set forth above and incorporated herein.  Larimer et al. fail to explicitly disclose: (11) wherein the zinc particles are present in an amount of 40 to 95 wt% relative to the total weight of the primer layer composition.  However, the teachings of Savin (see Abstract; pages 20 (both full paragraphs) and 23 (first full paragraph)) and Van Wessel et al. (see Abstract; paragraph 0072) demonstrate that the instantly claimed zinc particle content is recognized in the art as a suitable zinc particle content for the type of epoxy-based zinc primer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the primer in the coating system of Larimer et al. and the primer in the coating system resulting from the combined teachings of {Desai et al. and Larimer et al.} with the instantly claimed zinc particle content (40 to 95 wt%) because: the teachings of Savin and Van Wessel et al. demonstrate that the instantly claimed zinc 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
June 9, 2021